DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021, amending the specification, claim 1, 22, 23, has been entered.
 Amendments to the Specification
Applicant has amended the specification to include the allowable subject matter previously incorporated by reference. Such an amendment necessitated a new matter analysis by the Examiner. However, new matter was found at ¶ 39, and the analysis with paragraph-by-paragraph support is presented below. 
First, the amended specification includes renumbered paragraphs. The original paragraphs starting at [00035] are now numbered starting at [00045]. The newly added subject matter is numbered paragraphs [00035-00044], and original paragraph [00034] has been amended and remains present.
Next, Applicant’s remarks, dated 22 December 2021, asserts that support for the amendments present in new paragraphs [00034]-[00044] are from the incorporation of subject matter present in CIP 16/719,901 (US 2021/0188797). Original ¶ 34 is reproduced below with emphasis added:
[00034]  At preparation step 201 includes mixing the formula product conducive to the ODF format. In various aspects of the present invention, the formula product is a sub-lingual 41H65O2) and 213 (C61H106O2) and coating cellulose that is oil insoluble and water soluble excipient polymer such as hydroxyl propyl methyl cellulose (HPMC), cellulose derivative gelatin, and/or pullulan described in a patent application entitled, " Heat and Oxidation Resistance Tetrahydrocannabinol and Cannabidiol (CBD) Compound and Method of Manufacturing the Same". The patent applications identified above is incorporated herewith by reference in its entirety to provide continuity of disclosure.
The new subject matter was present in the originally filed disclosure of the parent, dated 18 December 2019. Specifically, newly amended ¶ 34 recites:
[00034] At preparation step 201 includes mixing the formula product conducive to the ODF format. In various aspects of the present invention, the formula product is a sub-lingual heat resistant and antioxidant cannabinoid mixture ("the cannabinoid mixture") which comprises tetrahydrocannabinol (THC) having a first predetermined percentage (%) by weight, a cannabidiol (CBD) having a second predetermined percentage (%) by weight mixed with saturated fatty acids such as stearic acids. More particularly, the cannabinoid mixture includes cannabinoids compounds (C41H65O2) and (C61H106O2) and coating cellulose that is oil insoluble and water soluble excipient polymer such as hydroxyl propyl methyl cellulose (HPMC), cellulose derivative gelatin, and/or pullulan. The cannabinoid mixture is manufactured in the following steps: (a) vacuum drying a cannabis compound having a predetermined ratio of cannabinoid; (b) mixing the vacuum dried cannabinoids with a saturated fatty acid; (c) removing water from the mixture; (d) coating the new cannabinoid compound with a water soluble excipient; and (e) printing the resulted cannabinoid compounds in form of orally disintegrating films (ODF). 
Support for the “cannabinoids compounds” are at parent ¶ 37, “oil insoluble and water soluble excipient polymer” is present at parent ¶ 38, and steps (a), (b), (c), (d), (e) at ¶ 28.
	Newly added ¶ 35 recites:
[00035] At the first step, cannabinoid compounds including, but not limited to, a cannabidiol element (CBD) having a first predetermine percentage (%) by weight, and a Δ9 tetrahydrocannabinol (THC) element having a second predetermine percentage (%) by weight (w/w) are vacuum dried. In many embodiments of the present invention, cannabinoid compounds to be vacuum dried also _includes terpenoids and cannabinol CBN. since terpenes. THC, CBN, and CBD have high free points at 15ºC vacuum drying conditions were set at 0.61 Kpa and 15ºC which remove oxygen, thus eliminating product oxidation while lowering the boiling point temperature to lessen heat exposure. Additional vacuum drying -- under the right conditions -- preserves the quality and microstructure of each cannabinoid component.
Support is present for this subject matter at parent ¶ 29.
	Newly added ¶ 36 recites:
[00036] In the next step, the vacuum dried cannabinoid compounds are mixed with an antioxidant and heat resistant substance such as saturated fatty acids. Since cannabinoid compounds such as CBD, THC, and CBN are soluble in fatty acids and insoluble in water, step 102 is realized by allowing the vacuum dried cannabinoids react with saturated fatty acids (CH3(CH2)nCOOH) that are antioxidant and heat resistant in their characteristics at room temperatures and higher. In various implementations, the antioxidant and heat resistant substance used is stearic acid CH3(CH2)16COOH. That is, the vacuum dried cannabinoids are mixed with long-chain single carbon bonds of the fatty stearic acid to increase their stability, pharmacokinetic profile, and constant dosage. As a non-limiting example, the following reaction is obtained:
Support is present at parent ¶ 30.
	Newly added ¶ 37 recites:
[00037] C21H30O2 + CH3(CH2)16COOH -----> C41H65O2 + H20 (1);
Support is present at parent ¶ 31.
	Newly added ¶ 38 recites:
[00038] Where C41H65O2 of the present invention has the chemical structure as follows:
    PNG
    media_image1.png
    231
    361
    media_image1.png
    Greyscale

Support is present at parent ¶ 32.
	Newly added ¶ 39 recites:
[00039] Where R = CH3(CH2)nCOOH and in this case n = 18 which is stearic acid.
Support is present at parent ¶ 33, however the original ¶ 33 recites “R = (CH2)nCH3” with an amendment dated 12 January 2022 reciting “R = CH3(CH2)nCOOH”. This appears to be an improper new matter issue in the parent as the amendment to original ¶ 33 was made after Abandonment, dated 04 January 2022, and has not entered.
	Newly added ¶ 40-42 recites:
[00040] Similarly, CBD is reacted with liquid saturated fatty acids such as stearic acid (n=18), the following reaction is obtained: 
C21H30O2 + 2(CH2)18CH3COOH -> C61H106O2 + 2H20 (2); 
[00042] In this reaction (2), C61H106O2 of the present invention has the following structure:
    PNG
    media_image2.png
    239
    272
    media_image2.png
    Greyscale
 
Support is present in parent ¶¶ 34-36.
	Newly added ¶ 43-44 recites:
[00043] In the following step, cannabinoid compounds (C41H65O2) and (C61H106O2) are dehydrated to remove water (H20) from the above reactions. In various embodiments, step 102 and step 103 are performed simultaneously using the heating magnetic stirrer ARE by Velp Scientifica. Since saturated fatty acids are solid at room temperature, the magnetic stirrer ARE is used to heat the fatty acids to 70ºC to liquefy them. Once the saturated fatty acids becomes a liquid, the vacuum dried cannabinoid powders are slowly added to the stirrer. The temperature of the magnetic stirrer continues to increase until the cannabinoids and are formed and all the excess water is removed. 
[00044] In the final step, the cannabinoid compounds are mixed with oil insoluble and water soluble excipient polymer such as hydroxyl propyl methyl cellulose (HPMC), cellulose derivative gelatin, and/or pullulan. That is, the cannabinoid compounds are coated with the cellulose which is soluble in water but immiscible with the cannabinoid compounds. 
Support is present at parent ¶ 37-38.
Objections to the Specification
The amendment filed 22 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“[00039] Where R = CH3(CH2)nCOOH and in this case n = 18 which is stearic acid.”
Additionally, the specification discusses several chemical reactions that do not appear to be possible and are therefore objected to:
At ¶ 37 C21H30O2, which is assumed to be the chemical formula for Δ9 THC having the structure (1):

    PNG
    media_image3.png
    130
    250
    media_image3.png
    Greyscale
 (1),
is reacted with CH3(CH2)16COOH, which is assumed to be the saturated fatty acid, stearic acid, to produce C41H65O2 and H2O. However the stoichiometric ratios are not balanced, the reactants have 39 carbon, 66 hydrogen, and 4 oxygen while the products have 41 carbon, 67 hydrogen, and 3 oxygen. How is this possible? The structure of the resulting reaction is proposed to be (2):

    PNG
    media_image4.png
    204
    395
    media_image4.png
    Greyscale
(2),
3(CH2)nCOOH, n = 18 for stearic acid. However, stearic acid would have n=16, while n=18 is arachidic acid. In addition, one would expect an ester created at the location of the alcohol when reacting with stearic acid to have the formula (2) where R = (CH2)16--CH3 which has 39 carbons as expected by the stoichiometry, rather than the 41 proposed by Applicant. Applicant’s proposed reaction suggests that the ω carbon of the fatty acid would react with the alcohol rather than the carboxyl carbon, this is contrary to conventional esterification and is not enabled by the present disclosure.
Further, at ¶ 41 C21H-30O2, which is assumed to be CBD having the structure (3):

    PNG
    media_image5.png
    138
    238
    media_image5.png
    Greyscale
(3),
is reacted with 2 moles of CH3(CH2)16COOH, which is assumed to be the saturated fatty acid, stearic acid, to produce C61H106O2 and 2 H2O. However the stoichiometric ratios are not balanced, the reactants have 61 carbon, 110 hydrogen, and 6 oxygen while the products have 61 carbon, 110 hydrogen, and 4 oxygen. How is this possible? The structure of the resulting reaction is proposed to be (4):

    PNG
    media_image6.png
    218
    265
    media_image6.png
    Greyscale
(4),
3(CH2)nCOOH, n = 18 is not stearic acid and one would expect that a conventional esterification of (3) with stearic acid to result in R = (CH2)16--CH3. Applicant’s reaction is not enabled.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed in the final rejection, claim 1 recites, “wherein R is a long-chain hydrocarbon that has the formula of CH3(CH2)nCOOH where n is a non-zero even integer number,” and is not supported by the originally filed disclosure.



    PNG
    media_image4.png
    204
    395
    media_image4.png
    Greyscale
(2), 
    PNG
    media_image6.png
    218
    265
    media_image6.png
    Greyscale
(4),

where R = CH3(CH2)nCOOH, n = 18 for stearic acid.
As discussed above, the disclosure states, formula (2) is formed from a reaction of Δ9 THC  with stearic acid and that formula (4) is formed from a reaction of CBD with stearic acid.
The amount of experimentation required to provide the claimed composition is undue for the following (see MPEP 2164.01(a)):
The claims broadly claim that such compositions are provided but do not discuss the manner in which the composition is created. In particular the specification does not discuss how the ω carbon of the fatty acid could be preferentially reacted over the carboxyl carbon; 
The invention is concerned with orally disintegrable formulas containing the claimed composition;
The prior art to Peet et al (US 2017/0362195 A1) discusses conventional reactions with both Δ9 THC and CBD state of the prior art (¶ 6-9, 98). Turner et al. (Constituents of Cannabis sativa L. XVII. A review of the natural Constituents) further discusses that stearic acid is naturally present in Cannabis sativa (p. 44);
The skilled artisan would be aware of this prior art chemistry and would also expect the compounds to behave as conventional organics;
Organic chemistry in general is well understood, in particular esterification reactions are predictability in the art;
The inventor has not provided additional information or evidence to explain or suggest the reaction with the ω carbon.
No working examples are provided; and 
Therefore the quantity of experimentation needed create the claimed composition is undue based on the content of the disclosure.
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742